NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ASHBURN BYWATERS, CARL LANCASTER,
BETTY L. HOHENBERGER, ORMAN RODERICK,
JUNE RODERICK, AND NAN O. BEELER,
Plaintiffs-Appellan,ts,
V.
UNITED STATES,
Defen,d0m,t-Appellee.
2011-1032
Appeal from the United States District C0urt for the
Eastern DiStrict of TeXaS in case n0. 99-CV-0451, Judge
Le0nard Davis.
ON MOTION
Bef0re PROST, Circuit Judge.
0 R D E R
The appellants move for leave to exceed the word
limitation and file a reply brief containing up to 10,0U0
W0rds. The United States 0pp0ses.

BYWATERS V. UNITED STATES
Upon consideration thereof
IT IS 0RDERED THATZ
2
The motion is denied. The appellants reply brief, not
to exceed 7,000 w0rds, is due within 14 days of the date of
filing of this 0rder.
FoR THE CoURT
,glj 1 2 2911 151 Jan H01~ba1y
Date J an Horbaly
cc: Cecilia Fex, Esq.
S
Ellen J. Durkee, Esq.
Clerk
20 _
§
§§
”‘§
§§::
rag
§Y=
as
LS FOR
U1T
JUL 12 2011
JAN HDRBAL¥
CLEH(